


SEVERANCE AGREEMENT






SEVERANCE AGREEMENT (the “Agreement”) dated as of _________, 2010 between FOREST
OIL CORPORATION, a New York corporation (the “Company”), with its principal
offices located at 707 Seventeenth Street, Suite 3600, Denver, Colorado, and
_____________________ (“Executive”),


W I T N E S S E T H:


WHEREAS, the Company desires to attract and retain certain key employee
personnel and, accordingly, the Board of Directors of the Company (the “Board”)
has approved the Company entering into a severance agreement with Executive in
order to encourage his continued service to the Company;


WHEREAS, Executive is prepared to commit such services in return for specific
arrangements with respect to severance compensation and other benefits;
WHEREAS, Executive will receive and/or has received proprietary and confidential
trade secret information of the Company; and
WHEREAS, Executive will serve and/or has served as an executive, management
personnel, or officer of the Company;
NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the Company and Executive agree as follows:


1.    Definitions.


(a)    “Annual Compensation” shall mean an amount equal to the greater of:


(i)    Executive’s annual base salary at the annual rate in effect at the date
of his Involuntary Termination;


(ii)    Executive’s annual base salary at the annual rate in effect sixty days
prior to the date of his Involuntary Termination; or


(iii)    Executive’s annual base salary at the annual rate in effect immediately
prior to a Change of Control.


Notwithstanding the foregoing, if Executive’s employment shall be subject to an
Involuntary Termination within two years after such Change of Control, then the
amount determined pursuant to the preceding sentence shall be increased by the
amount of the Annual Bonus. For purposes of the preceding sentence, the term
‘Annual Bonus’ shall mean the annual bonus most recently paid by the Company to
Executive prior to the date of his Involuntary Termination; provided, however,
that if Executive was employed by the Company for only a portion of the year
year with respect to

1

--------------------------------------------------------------------------------




which such bonus was paid, then the ‘Annual Bonus’ shall equal an amount
determined by annualizing the bonus received by Executive based on the ratio of
the number of days Executive was employed by the Company during such year to 365
days; provided, further, that if Executive has not received an annual bonus from
the Company at any time prior to the date of his Involuntary Termination, then
the ‘Annual Bonus’ shall equal the amount of Executive’s target annual bonus for
the year in which such termination occurs.
(b)    “Change in Duties” shall mean the occurrence of any one or more of the
following:


(i)    A significant change in the nature or scope of Executive’s authorities or
duties from those applicable to him immediately prior to the date on which a
Change of Control occurs;


(ii)    A reduction in Executive’s base salary from that provided to him
immediately prior to the date on which a Change of Control occurs;


(iii)    A diminution in Executive’s eligibility to participate in bonus, stock
option, incentive award and other compensation plans which provide opportunities
to receive compensation which are the greater of (A) the opportunities provided
by the Company (including its subsidiaries) for employees with comparable duties
or (B) the opportunities under any such plans under which he was participating
immediately prior to the date on which a Change of Control occurs;


(iv)    A diminution in employee benefits (including but not limited to medical,
dental, life insurance and long-term disability plans) and perquisites
applicable to Executive from the greater of (A) the employee benefits and
perquisites provided by the Company (including its subsidiaries) to employees
with comparable duties or (B) the employee benefits and perquisites to which he
was entitled immediately prior to the date on which a Change of Control occurs;
or


(v)    A change in the location of Executive’s principal place of employment by
the Company (including its subsidiaries) by more than 50 miles from the location
where he was principally employed immediately prior to the date on which a
Change of Control occurs.


(c)    “Change of Control” shall mean the occurrence of any one of the following
events:


(i)    Any one person, or more than one person Acting as a Group (as hereinafter
defined), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company; provided, however, that
if any one person, or more than one person Acting as a Group, is considered to
own more than 50% of the total fair market value or total voting power of the
stock of the Company, the acquisition of additional stock by the same person or
group does not cause a Change of Control within the meaning of this Paragraph
1(c)(i); and provided, further, that an increase in the percentage of stock
owned by any one person, or persons Acting as

2

--------------------------------------------------------------------------------




a Group, as a result of a transaction in which the Company acquires its stock in
exchange for property will be treated as an acquisition of stock for purposes of
this Paragraph 1(c)(i); and provided, further, that this Paragraph 1(c)(i)
applies to cause a Change of Control only when there is a transfer of stock of
the Company (or issuance of stock of the Company) and stock in the Company
remains outstanding after the transaction; and provided, further, that, if any
person, or more than one person Acting as a Group, is considered to have met the
control requirements of Paragraph 1(c)(ii) below, the acquisition of additional
control by the same person or group will not cause a Change of Control within
the meaning of this Paragraph 1(c)(i); or
(ii)    A majority of the members of the Board is replaced during any 12-month
period by directors whose appointment or election is not endorsed by a majority
of the members of the Board before the date of such appointment or election;
provided, however, that, if any person, or more than one person Acting as a
Group, is considered to have met the control requirements of this Paragraph
1(c)(ii), the acquisition of additional control by the same person or group will
not cause a Change of Control within the meaning of this Paragraph 1(c)(ii); or
(iii)    Any one person, or more than one person Acting as a Group, acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or group) assets from the Company that have a total
“gross fair market value” equal to or more than 60% of the total “gross fair
market value” of all the assets of the Company immediately before such
acquisition or acquisitions; provided, however, that there is no Change of
Control under this Paragraph 1(c)(iii) where there is a transfer to an entity
that is controlled by the shareholders of the Company immediately after the
transfer, as provided in the following proviso; and, provided, further, that a
transfer of assets by the Company shall not be treated as change in the
ownership of such assets if the assets are transferred to (1) a shareholder of
the Company (immediately before the asset transfer) in exchange for or with
respect to its stock, (2) an entity, 50% or more of the total value or voting
power of which is owned, directly or indirectly, by the Company, (3) a person,
or more than one person Acting as a Group, that owns, directly or indirectly,
50% or more of the total value or voting power of all the outstanding stock of
the Company, or (4) an entity, at least 50% of the total value or voting power
of which is owned, directly or indirectly, by a person described in clause (3)
of this proviso. For purposes of this Paragraph 1(c)(iii), “gross fair market
value” means the value of the assets of the Company, or the value of the assets
being disposed of, determined without regard to any liabilities associated with
such assets.
For purposes of this Paragraph 1(c), (x) Section 318(a) of the Code applies to
determine stock ownership, and (y) the term “Acting as a Group” means “acting as
a group” within the meaning of Treasury Regulation section 1.409A-3(i)(5)(v)(B),
(vi)(D), or (vii)(C), as applicable. The definition of Change of Control under
this Paragraph 1(c) is intended to comply with applicable definitions and
requirements of Section 409A(a)(2)(A)(v) of the Code and Treasury Regulation
section

3

--------------------------------------------------------------------------------




1.409A-3(i)(5) that correspond to the change of control events described above,
and shall be interpreted consistently therewith.


(d)    “Code” shall mean the Internal Revenue Code of 1986, as amended.
(e)    “Compensation Committee” shall mean the Compensation Committee of the
Board.


(f)    “Disability” shall mean that, as a result of Executive’s incapacity due
to physical or mental illness, he shall have been absent from the full-time
performance of his duties for six consecutive months and he shall not have
returned to full-time performance of his duties within thirty days after written
notice of termination is given to Executive by the Company (provided, however,
that such notice may not be given prior to thirty days before the expiration of
such six-month period).


(g)    “Involuntary Termination” shall mean any termination of Executive’s
employment with the Company which:


(i)    does not result from a resignation by Executive (other than a resignation
pursuant to clause (ii) of this subparagraph (g)); or


(ii)    results from a resignation by Executive on or before the date which is
sixty days after the date upon which Executive receives notice of a Change in
Duties;


provided, however, the term “Involuntary Termination” shall not include a
Termination for Cause or any termination as a result of death, Disability, or
Retirement. For all purposes of this Agreement, Executive shall be considered to
have terminated employment with the Company when Executive incurs a “separation
from service” with the Company within the meaning of Section 409A(a)(2)(A)(i) of
the Code and applicable administrative guidance issued thereunder.


(h)    “Retirement” shall mean Executive’s resignation on or after the date he
reaches age sixty-five.


(i)    “Severance Amount” shall mean an amount equal to 2.5 times Executive’s
Annual Compensation.


(j)    “Severance Period” shall mean a period commencing on the date of such
Involuntary Termination and continuing for twenty-four months.


(k)    “Termination for Cause” shall mean termination of Executive’s employment
by the Company (or its subsidiaries) by reason of Executive’s (i) gross
negligence in the performance of his duties, (ii) willful and continued failure
to perform his duties, (iii) willful engagement in conduct which is materially
injurious to the Company or its subsidiaries (monetarily or otherwise) or (iv)
conviction of a misdemeanor involving moral turpitude or a felony.

4

--------------------------------------------------------------------------------








2.    Services. Executive agrees that he will render services to the Company (as
well as any subsidiary thereof or successor thereto) during the period of his
employment to the best of his ability and in a prudent and businesslike manner
and that he will devote substantially the same time, efforts and dedication to
his duties as heretofore devoted.


3.    Termination Within Two Years After a Change of Control. Subject to the
provisions of Paragraph 6(i) hereof, if Executive’s employment by the Company or
any subsidiary thereof or successor thereto shall be subject to an Involuntary
Termination which occurs within two years after the date upon which a Change of
Control occurs, then the Company will, as additional compensation for services
rendered to the Company (including its subsidiaries), pay to Executive the
following amounts (subject to any applicable payroll or other taxes required to
be withheld and any employee benefit premiums) and take the following actions
after the last day of Executive’s employment with the Company:


(a)    Pay Executive a lump sum cash payment in an amount equal to the Severance
Amount. Subject to the provisions of Paragraph 6(i) hereof, such payment shall
be made on one of the dates provided below (as evidenced by the initials of
Executive and an authorized representative of the Company):


(i)
On the date that is 60 days after the date of Executive’s Involuntary
Termination (Initials: ____ (Executive) ____ (authorized representative of the
Company)); or



(ii)
On January 15 of the first calendar year following the calendar year in which
Executive’s Involuntary Termination occurs (Initials: ____ (Executive) ____
(authorized representative of the Company)); or



(iii)
On January 15 of the second calendar year following the calendar year in which
Executive’s Involuntary Termination occurs (Initials: ____ (Executive) ____
(authorized representative of the Company)); or



(iv)
On January 15 of the third calendar year following the calendar year in which
Executive’s Involuntary Termination occurs (Initials: ____ (Executive) ____
(authorized representative of the Company)); or



(v)
On January 15 of the fourth calendar year following the calendar year in which
Executive’s Involuntary Termination occurs (Initials: ____ (Executive) ____
(authorized representative of the Company)); or



(vi)
On January 15 of the fifth calendar year following the calendar year in which
Executive’s Involuntary Termination occurs (Initials: ____ (Executive) ____
(authorized representative of the Company)).




5

--------------------------------------------------------------------------------




If the payment described in the first sentence of this Paragraph 3(a) (other
than a payment described in clause (i) above) will occur after the Interest
Commencement Date (as defined below), then such payment shall, subject to
Paragraph 4, accrue interest (compounded annually on January 15 of each year)
from the Interest Commencement Date to the actual date of payment at the
Interest Credit Rate (as defined below and subject to periodic adjustment as
provided below) and such interest shall be paid in a lump sum on the actual date
of payment of the Severance Amount. Further, if the payment described in the
first sentence of this Paragraph 3(a) will occur after the date that is six
months after the date of Executive’s Involuntary Termination, then the Company
shall, on or as soon as practicable after the date of Executive’s Involuntary
Termination, contribute cash in an amount equal to the Severance Amount plus the
interest described in the preceding sentence to an irrevocable grantor (“rabbi”)
trust of which Executive is the sole beneficiary and the trustee of which is a
nationally-recognized and solvent bank or trust company that is not affiliated
with the Company (subject to the claims of the Company’s creditors, as required
pursuant to applicable Internal Revenue Service guidance to prevent the
imputation of income to Executive prior to distribution from the trust),
pursuant to which such payment plus applicable interest shall be payable from
the trust at the time provided herein, provided that (x) the Company shall
remain liable to Executive for any deficiency in the payments from the trust and
(y) in no event shall cash be transferred to the trust during any period in
which such transfer would result in adverse tax consequences to Executive
pursuant to Section 409A(b)(3) of the Code. As used herein, (A) the term
“Interest Commencement Date” shall mean the fifth day after the effective date
of the release described in Paragraph 6(i) hereof and (B) the term “Interest
Credit Rate” shall mean the sum of 3% plus the “prime rate” of interest as
reported in The Wall Street Journal as of the date of determination of the
Interest Credit Rate as provided in the following sentence. The Interest Credit
Rate shall initially be determined as of the Interest Commencement Date (or the
first business day following such date if such date is not a business day) and
shall be re-determined and adjusted as of each January 15 (or the first business
day following such date if such date is not a business day) that occurs after
the Interest Commencement Date and prior to the actual date of payment of the
Severance Amount.


(b)    Cause Executive and those of his dependents (including his spouse) who
were covered under the Company’s medical and dental benefit plans on the day
prior to Executive’s Involuntary Termination to continue to be covered under
such plans (or to receive equivalent benefits) throughout the Severance Period,
without any cost to Executive; provided, however, that (i) such coverage shall
terminate if and to the extent Executive becomes eligible to receive medical and
dental coverage from a subsequent employer (and any such eligibility shall be
promptly reported to the Company by Executive), (ii) if Executive (and/or his
spouse) would have been entitled to retiree medical and/or dental coverage under
the Company’s plans had he voluntarily retired on the date of such Involuntary
Termination, then such coverages shall be continued as provided under such
plans, and (iii) such coverage to Executive (or the receipt of equivalent
benefits) shall be provided through an arrangement that satisfies the
requirements of Sections 105 and 106 of the Code such that the benefits or
reimbursements under such arrangement are not includible in Executive’s income.


(c)    Cause any and all outstanding options to purchase common stock of the
Company held by Executive to become immediately exercisable in full and cause
Executive’s accrued benefits

6

--------------------------------------------------------------------------------




under any and all nonqualified deferred compensation plans sponsored by the
Company to become immediately nonforfeitable. If and to the extent that the
preceding provisions of this paragraph are inconsistent or conflict with the
terms of any stock option agreement or non-qualified deferred compensation plan,
then the preceding provisions of this paragraph shall govern and control.


(d)    Cause any and all outstanding options to purchase common stock of the
Company held by Executive to remain exercisable for twelve months after the last
day of Executive’s employment with the Company (but in no event shall any such
option be exercisable for (i) a longer period than the original term of such
option (but in no event after the 10th anniversary of the original date of grant
of such option) or (ii) a shorter period than that already provided for under
the terms of such option). If and to the extent that the preceding provisions of
this paragraph are inconsistent or conflict with the terms of any stock option
agreement, then the preceding provisions of this paragraph shall govern and
control.
4.    Interest on Late Payments. If any payment provided for in Paragraphs 3(a)
or 5 hereof is not made when due (determined after giving effect to any delay in
such payment required pursuant to Paragraph 6(i)(2) hereof), the Company shall
pay to Executive interest on the amount payable from the date that such payment
should have been made under such paragraph until such payment is made, which
interest shall be calculated at 10% plus the prime rate of interest announced by
JPMorgan Chase Bank (or any successor thereto) at its principal office in New
York on a non-compounded basis, and shall change when and as any such change in
such prime rate shall be announced by such bank.


5.    Certain Additional Payments by the Company.


(a)    [Reserved]


(b)    On or before the date upon which a Change of Control occurs (the “Change
of Control Date”), the Compensation Committee shall make a determination under
the Company’s annual incentive plan as to whether bonuses under such plan for
the year during which the Change of Control Date occurs are due based on partial
year results through the Change of Control Date, and, if the Compensation
Committee determines that such bonuses are due, then the Compensation Committee
shall also determine the amount of such bonus that shall be paid to Executive.
On or before the Change of Control Date, the Company shall pay to Executive the
amount of Executive’s bonus that has been determined by the Compensation
Committee in accordance with the preceding sentence.
6.    General.


(a)    Term. The effective date of this Agreement is _________, 20__. Within
thirty (30) days after December 17, 2012 and within thirty (30) days after each
successive thirty (30)-month period of time thereafter that this Agreement is in
effect, the Company shall have the right to review this Agreement, and in its
sole discretion either continue and extend this Agreement, terminate this
Agreement, and/or offer Executive a different agreement. The Compensation
Committee (excluding any member of the Compensation Committee who is covered by
this Agreement or by a similar agreement with the Company) will vote on whether
to so extend, terminate,

7

--------------------------------------------------------------------------------




and/or offer Executive a different agreement and will notify Executive of such
action within said thirty-day time period mentioned above. This Agreement shall
remain in effect until so terminated and/or modified by the Company. Failure of
the Compensation Committee to take any action within said thirty days shall be
considered as an extension of this Agreement for an additional thirty-month
period of time. Notwithstanding anything to the contrary contained in this
“sunset provision”, it is agreed that if a Change of Control occurs while this
Agreement is in effect, then this Agreement shall not be subject to termination
or modification under this “sunset provision”, and shall remain in force for a
period of thirty months after such Change of Control, and if within said thirty
months the contingency factors occur which would entitle Executive to the
benefits as provided herein, this Agreement shall remain in effect in accordance
with its terms. If, within such thirty months after a Change of Control, the
contingency factors that would entitle Executive to said benefits do not occur,
thereupon this thirty-month “sunset provision” shall again be applicable with
the thirty-day time period for Compensation Committee action to thereafter
commence at the expiration of said thirty months after such Change of Control
and on each thirty-month anniversary date thereafter.


(b)    Indemnification. If Executive shall obtain any money judgment or
otherwise prevail with respect to any litigation brought by Executive or the
Company to enforce or interpret any provision contained herein, the Company, to
the fullest extent permitted by applicable law, hereby indemnifies Executive for
his reasonable attorneys’ fees and disbursements incurred in such litigation and
hereby agrees (i) to pay in full all such fees and disbursements and (ii) to pay
prejudgment interest on any money judgment obtained by Executive from the
earliest date that payment to him should have been made under this Agreement
until such judgment shall have been paid in full, which interest shall be
calculated at 10% plus the prime rate of interest announced by JPMorgan Chase
Bank (or any successor thereto) at its principal office in New York on a
non-compounded basis, and shall change when and as any such change in such prime
rate shall be announced by such bank. Any reimbursement of reasonable attorneys’
fees and disbursements required under this Paragraph 6(b) shall be made not
later than the close of Executive’s taxable year following the taxable year in
which Executive incurs the expense; provided, however, that, upon Executive’s
termination of employment with the Company, in no event shall any additional
reimbursement be made prior to the date that is six months after the date of
Executive’s termination of employment to the extent such payment delay is
required under Section 409A(a)(2)(B)(i) of the Code. In no event shall any
reimbursement be made to Executive for such fees and disbursements incurred
after the later of (A) Executive’s death or (B) the date that is 10 years after
the date of Executive’s termination of employment with the Company.


(c)    Payment Obligations Absolute. The Company’s obligation to pay (or cause
one of its subsidiaries to pay) Executive the amounts and to make the
arrangements provided herein shall be absolute and unconditional and shall not
be affected by any circumstances, including, without limitation, any set-off,
counterclaim, recoupment, defense or other right which the Company (including
its subsidiaries) may have against him or anyone else. All amounts payable by
the Company (including its subsidiaries hereunder) shall be paid without notice
or demand. Executive shall not be obligated to seek other employment in
mitigation of the amounts payable or arrangements made under any provision of
this Agreement, and, except as provided in Paragraph 3(b) hereof, the obtaining
of any such other employment shall in no event effect any reduction of the
Company’s obligations to make (or cause to be made) the payments and
arrangements required to be made

8

--------------------------------------------------------------------------------




under this Agreement.


(d)    Successors. This Agreement shall be binding upon and inure to the benefit
of the Company and any successor of the Company, by merger or otherwise. This
Agreement shall also be binding upon and inure to the benefit of Executive and
his estate. If Executive shall die prior to full payment of amounts due pursuant
to this Agreement, such amounts shall be payable pursuant to the terms of this
Agreement to his estate.


(e)    Severability. Any provision in this Agreement which is prohibited or
unenforceable in any jurisdiction by reason of applicable law shall, as to such
jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating or affecting the remaining provisions
hereof, and any such prohibition or unenforceability in any jurisdiction shall
not invalidate or render unenforceable such provision in any other jurisdiction.


(f)    Non-Alienation. Executive shall not have any right to pledge,
hypothecate, anticipate or assign this Agreement or the rights hereunder, except
by will or the laws of descent and distribution.


(g)    Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing. In the case of Executive, such
notices or communications shall be effectively delivered if hand-delivered to
Executive at his principal place of employment or if sent by registered or
certified mail to Executive at the last address he has filed with the Company.
In the case of the Company, such notices or communications shall be effectively
delivered if sent by registered or certified mail to the Company at its
principal executive offices.


(h)    Controlling Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Colorado.


(i)    Release and Delayed Payment Restriction.


(1)    As a condition to the receipt of any benefit under Paragraph 3 hereof,
Executive shall first execute a release, in the form established by the Company,
releasing the Company, its shareholders, partners, officers, directors,
employees and agents from any and all claims and from any and all causes of
action of any kind or character, including but not limited to all claims or
causes of action arising out of Executive’s employment with the Company or the
termination of such employment.


(2)    The release described in Paragraph 6(i)(1) hereof must be effective and
irrevocable within 55 days after the date of the termination of Executive’s
employment with the Company. Notwithstanding any provision in this Agreement to
the contrary, if the payment of any amount or benefit under this Agreement would
be subject to additional taxes and interest under Section 409A of the Code
because the timing of such payment is not delayed as provided in Section
409A(a)(2)(B)(i) of the Code and the regulations thereunder, then any such
payment or benefit that Executive would otherwise be entitled to during the
first six months following the date of Executive’s termination of employment
shall be accumulated and paid or provided, as applicable, on the date that is
six months after the date of Executive’s termination of employment (or if such
date does not

9

--------------------------------------------------------------------------------




fall on a business day of the Company, the next following business day of the
Company), or such earlier date upon which such amount can be paid or provided
under Section 409A of the Code without being subject to such additional taxes
and interest. If this Paragraph 6(i)(2) becomes applicable such that the payment
of any amount is delayed, any payments that are so delayed shall accrue interest
on a non-compounded basis, from the date such payment would have been made had
this Paragraph 6(i)(2) not applied to the actual date of payment, at the prime
rate of interest announced by JPMorgan Chase Bank (or any successor thereto) at
its principal office in New York on the date of Executive’s termination of
employment (or the first business day following such date if such termination
does not occur on a business day) and shall be paid in a lump sum on the actual
date of payment of the delayed payment amount. Executive hereby agrees to be
bound by the Company’s determination of its “specified employees” (as such term
is defined in Section 409A of the Code) in accordance with any of the methods
permitted under the regulations issued under Section 409A of the Code.
Notwithstanding the preceding provisions of this Paragraph 6(i)(2), if Executive
is entitled to a payment that would otherwise accrue interest at the Interest
Credit Rate pursuant to Paragraph 3(a) but for the application of the preceding
provisions of this Paragraph 6(i)(2), then (i) any interest that is to accrue
with respect to such payment (whether pursuant to Paragraph 3(a) or this
Paragraph 6(i)(2), but subject to Paragraph 4) shall be based on the Interest
Credit Rate and (ii) for any period during which interest is provided with
respect to such payment under both Paragraph 3(a) and this Paragraph 6(i)(2),
interest shall accrue during such period under only one of such paragraphs.


(j)    Full Settlement. If Executive is entitled to and receives the benefits
provided hereunder, performance of the obligations of the Company hereunder will
constitute full settlement of all claims that Executive might otherwise assert
against the Company on account of his termination of employment.


(k)    Unfunded Obligation. The obligation to pay amounts under this Agreement
is an unfunded obligation of the Company (including its subsidiaries), and no
such obligation shall create a trust or be deemed to be secured by any pledge or
encumbrance on any property of the Company (including its subsidiaries).


(l)    Not a Contract of Employment. This Agreement shall not be deemed to
constitute a contract of employment, nor shall any provision hereof affect (a)
the right of the Company (or its subsidiaries) to discharge Executive at will or
(b) the terms and conditions of any other agreement between the Company and
Executive except as provided herein.


(m)    Number and Gender. Wherever appropriate herein, words used in the
singular shall include the plural and the plural shall include the singular. The
masculine gender where appearing herein shall be deemed to include the feminine
gender.


(n)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to such subject matter. Without limiting the scope of the
preceding sentence, all understandings and agreements preceding the date of
execution of this Agreement and relating to the subject matter hereof are hereby
null and void and of no further force and effect, including, without limitation,
all prior Severance

10

--------------------------------------------------------------------------------




Agreements, if any, by and between the Company and Executive. Any modification
of this Agreement will be effective only if it is in writing and signed by the
party to be charged.
[Signatures begin on the following page.]

11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement effective as
of the effective date in Paragraph 6(a).




“EXECUTIVE”


__________________________________
[Insert Name]


“COMPANY”


FOREST OIL CORPORATION




By: _______________________________



12